        Case 2:12-cr-20083-DDC Document 2869 Filed 11/13/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Case No. 12-20083-02-DDC
v.

ROOSEVELT RICO DAHDA (02),

       Defendant.


                               MEMORANDUM AND ORDER

       On July 21, 2020, the court granted in part and dismissed in part defendant Roosevelt

Dahda’s Motion for Return of Property (Doc. 2702). See Memorandum and Order (Doc. 2839).

In that order, the court directed the government to file a memorandum on Mr. Dahda’s claim

under 18 U.S.C. § 983(e) that he did not receive notice of the administrative forfeiture of the

proceeds in his Bank of America account. See id. at 9. On August 17, 2020, the government

filed its Response (Doc. 2845).

       On September 2, 2020, in a motion for extension of time, Mr. Dahda sought clarification

whether he should file a reply pro se or by counsel. See Motion to Extend the Deadline for

Reply to Government’s Response (Doc. 2849) at 2. The court instructed Mr. Dahda that Mr.

Fehlig continues to represent him on the forfeiture issues that are within the scope of his Motion

for Return of Property (Doc. 2702) and that on Mr. Dahda’s behalf, counsel may file a reply to

the government’s Response (Doc. 2845) to his claim about the proceeds in his Bank of America

account. See Order (Doc. 2852) filed September 9, 2020 at 2 (“Until Mr. Dahda’s claim is

resolved in district court or the court orders otherwise, Mr. Fehlig will continue to represent Mr.
        Case 2:12-cr-20083-DDC Document 2869 Filed 11/13/20 Page 2 of 2




Dahda.”); id. (“Mr. Dahda’s counsel may file a reply to the government’s Response (Doc. 2845)

to his claim about the proceeds in his Bank of America account.”).

       Contrary to the court’s order, Mr. Dahda filed a pro se reply. See Defendant’s Reply to

Government’s Response (Doc. 2865) filed October 30, 2020. His counsel separately has

submitted Mr. Dahda’s affidavit as an exhibit to the pro se reply. See Exhibit to Defendant’s

Reply to the Government’s Response to the Defendant’s Motion for Return of Property (Doc.

2866) filed November 2, 2020. While Mr. Dahda has a constitutional right to self-representation,

he does not have a right to “simultaneous self-representation and representation by counsel

(known as hybrid representation).” United States v. Couch, 758 F. App’x 654, 655 (10th Cir.

2018). Although Mr. Dahda does not have a constitutional right to hybrid representation, the

court has discretion to allow it. Id. at 656; United States v. Treff, 924 F.2d 975, 979 n.6 (10th

Cir. 1991) (“The decision to allow hybrid representation and to limit the defendant’s

participation in such representation is within the discretion of the trial court.”). Here, hybrid

representation would unnecessarily complicate the remaining forfeiture issue which appointed

counsel initially raised in Mr. Dahda’s Motion for Return of Property (Doc. 2702) and earlier

Reply (Doc. 2746). The court thus declines to allow hybrid representation. The court will not

consider Mr. Dahda’s pro se Reply (Doc. 2865). To the extent that Mr. Dahda wants the

court to consider the matters in his reply, he must include them in a reply to be filed by

counsel by the current deadline of November 27, 2020.

       IT IS SO ORDERED.

       Dated this 13th day of November, 2020, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge



                                                  2
